 6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF OKLAHOMA

LAMONE JOHNSON,

                    Plaintiff,

vs.                                          Case No. CIV-19-269-JHP-SPS

DR. SANDERS, et al.,

                    Defendants.

               REPORT OF REVIEW OF FACTUAL BASIS OF CLAIMS
                   ASSERTED IN CIVIL RIGHTS COMPLAINT
                    PURSUANT TO 42 U.S.C. SECTION 1983

       COMES NOW Darrell L. Moore, Attorney for Defendants, and hereby certifies as
follows:
            I have received the attached Court Ordered Special Report;
            I have electronically filed the same with this Court; and,
            I have provided the Plaintiff a copy of such report as shown in my Certificate of
             Service, attached to the end of this document.

                                           Respectfully submitted,
                                           Defendants




                                           DARRELL L. MOORE, OBA #6332
                                           By: DARRELL L. MOORE, OBA 6332
                                           COURT PLACE AT NORTH VANN
                                           P.O. BOX 368
                                           PRYOR, OK 74362
                                           (918) 825-0332
                                           (918) 825-7730 fax
                                           Attorney for Defendants




                                                                                         Page | 1
 6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 2 of 13



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA

LAMONE JOHNSON,

                       Plaintiff,

vs.                                                  Case No. CIV-19-269-JHP-SPS

DR. SANDERS, et al.,

                       Defendants.

                REPORT OF REVIEW OF FACTUAL BASIS OF CLAIMS
                    ASSERTED IN CIVIL RIGHTS COMPLAINT
                     PURSUANT TO 42 U.S.C. SECTION 1983


       COME NOW the officials in charge of Davis Correctional Facility (“DCF”) and in

accordance with the Order issued by the Court on October 16, 2019 directing the preparation of a

Special Report do submit herein a written report of review of the subject matter of the complaint

filed by inmate Johnson in the above styled action. A review was made of the above styled case

and the following was ascertained and determined:

                                     INITIAL STATEMENT

       Plaintiff Lamone Johnson, ODOC# 744047, appears pro se. Plaintiff Johnson is an

inmate in the custody of the Oklahoma Department of Corrections, who is currently housed at

the Oklahoma State Penitentiary. At all times relevant to the allegations contained in his lawsuit

Plaintiff Johnson was housed at Davis Correctional Facility, Holdenville, Oklahoma pursuant to

a contract between Corrections Corporation of America, Inc., (CCA) and the Oklahoma

Department of Corrections. CCA owns and operates the Davis Correctional Facility.

Defendants Sanders, Larimer, Martinez, Morrison and Taylor were at all times relevant to

Plaintiff Johnson’s allegations employees of CCA at the Davis Correctional Facility. Defendant

Sanders is the facility physician at Davis Correctional Facility. Defendant Larimer is the facility
                                                                                             Page | 2
 6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 3 of 13



Health Services Administrator. Defendant Martinez is a Unit Manager. Defendant Morrison is a

property officer, and Defendant Taylor is a Case Manager.

       Plaintiff Johnson filed his Complaint with this Court on August 14, 2019 asserting

allegations of property deprivation and deliberate indifference to his serious medical needs.

                    ALLEGATIONS MADE BY PLAINTIFF JOHNSON


       Count I:        That Defendants deprived the Plaintiff of due process rights in
                       violation of the Fourteenth Amendment.


       In support of this allegation, Plaintiff Johnson claims to be a transgender individual who

arrived at Davis Correctional Facility (DCF) from Dick Conner Correctional Center (DCCC),

had been allowed to purchase cosmetics while at Dick Conner and that the cosmetics had been

confiscated upon his arrival at Davis Correctional Facility and ultimately destroyed .


       Count II:       That Defendants were deliberately indifferent to serious medical
                       needs in violation of the Eighth Amendment.

       In support of these allegations, Plaintiff Johnson claims to be transgender, was on

Hormone Replacement Therapy (HRT) when shipped to DCF, was told that Dr. Patricia Jones

determined Plaintiff did not meet criteria for Gender Dysphoria and that they (Defendants

Larimer and Sanders) would be ceasing the Plaintiff’s therapy.

       Count III:      That Defendants retaliated against Offender Johnson in violation of
                       the First Amendment.

       In support of these allegations, Plaintiff Johnson claims that Defendants retaliated against

the Plaintiff for filing grievances by holding Plaintiff at Davis Correctional Facility where there

are inmates who are paid to kill Plaintiff as well as by issuing false misconducts.




                                                                                              Page | 3
 6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 4 of 13



       Count IV:       That Defendants discriminated against Offender Johnson in violation
                       of the Equal Protection Clause in the Fourteenth Amendment.

       In support of these allegations, Plaintiff Johnson claims that Defendant Martinez

discriminated against the Plaintiff for being a part of the LGBTQIP community by placing non-

associations in Plaintiff’s file against inmate Porter.



                                        INVESTIGATION

       At all times relevant to this lawsuit and these Defendants, Plaintiff Johnson was housed

by the Oklahoma Department of Corrections at the Davis Correctional Facility, in Holdenville,

Oklahoma. For purposes of completing this report, the undersigned spoke with appropriate staff

members at Davis Correctional Facility to include staff associated with the Property Office,

Health Services Administrator, medical staff and the facility’s Grievance Coordinator. The

undersigned has collected records from Davis Correctional Facility to include: Property Records,

Medical Records and Grievance Records.

       Johnson arrived at Davis Correctional Facility on or about May 16, 2018. According to

the property records maintained by DCF, Johnson arrived with three items of cosmetics (make-

up) that according to DOC policy, OP-030120 could be maintained only by female offenders.

The property officer issued a notice to Johnson on May 16, 2018 regarding the disallowed items.

Johnson did initially refuse to sign the notice but on August 6, 2018 did sign the notice and state

that he wanted those items donated. See Exhibit 1, Property sheet and Policy OP-030120. If

Johnson had disagreed with that decision, then he should have submitted a property claim to the

property officer. Johnson did not do so, and therefore did not exhaust this claim. See Affidavit

of Terry Underwood attached hereto as Exhibit 2.




                                                                                             Page | 4
 6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 5 of 13



       Johnson filed his action with this Court on August 14, 2019. The allegations made by

Mr. Johnson related to his medical care appear to begin just prior to his arrival at Davis

Correctional Facility in May of 2018.

       Plaintiff’s medical records from this applicable time period show the following:

       03/26/18        EHR messaging with Patricia Jones, PhD (Record by: Bethany
                       Wagener PA-C at Dick Conner Correctional Center)
                       From myself to Dr. Morgan and Dr. Jones: I just saw Johnson (744047)
                       whom claims Dr. Jones DID see her and DID Indicate she has GD and that
                       is why Dr. Moore initiated Estrogen ... None of this in the chart however
                       ... (except the order for Estrogan/Aldactone). I am just going to chart and
                       co-sign you and Dr. Jones with these patients and will not adjust any meds
                       or order any undergarments until a note from Dr. Jones is in pt's charts.
                       Exhibit 4, Pg. 1.

       04/24/18        Response from Dr. Jones: Just FYI - although this inmate Lamone
                       Johnson is on my list, I have NOT evaluated Lamone Johnson at this time.
                       This inmate has not even been seen by me for a preliminary evaluation.
                       The statement by Lamone Johnson that I have seen Lamone Johnson is
                       untrue.
                       Exhibit 4, Pg. 1.

       05/01/18        Confidential Psychological Report of Patricia L. Jones, Psy.D. Staff
                       Psychologist, Oklahoma Department of Corrections
                       Due to the confidential nature of the psychological report, the report is
                       filed under seal.
                       Exhibit 4, Pg. 2-9.

       05/14/18        Medical Transfer Summary - Transferring Facility – Dick Conner
                       Correctional Center to Davis Correctional Facility
                       Exhibit 4, Pg. 10-12.

       05/16/18        Mental Health Record Review for New Facility Transfers By: Victoria
                       Shepherd, MEd, LPC, LADC Exhibit 4, Pg. 13.

       05/17/18        New Intake PE / HCV Chronic Clinic / Routine Physical
                       By: Victoria Shepherd, MEd, LPC, LADC Exhibit 4, Pg. 14-22.

       05/23/18        Dr. Sanders Consultation with Mental Health and Orders
                       Due to the confidential nature of the medical records and reports reviewed,
                       the Physician’s notes are filed under seal.
                       Exhibit 4, Pg. 23-30.



                                                                                             Page | 5
 6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 6 of 13



       05/23/18        Request for Health Services
                       Plaintiff seeks copy of Dr. Jones’ Report
                       Response: Referred to medical records.
                       Exhibit 4, Pg. 31.

       07/10/18        Offender Notification from Dr. Sanders
                       Plaintiff does not currently meet criteria for hepatitis treatment or HRT.
                       Exhibit 4, Pg. 32.

       02/24/19        Request for Health Services
                       Plaintiff wants to be re-evaluated by Dr. Jones
                       Response: HSA will look into this.
                       Exhibit 4, Pg. 33.

       02/24/19        Request for Health Services
                       Plaintiff wants to speak to Mental Health.
                       Response: Referred to Mental Health.
                       Exhibit 4, Pg. 34.

       06/06/19        Request for Health Services
                       Plaintiff wants to speak to Dr. Sanders.
                       Response: Referred to Mental Health.
                       Exhibit 4, Pg. 35.

       Plaintiff is an inmate in the custody of the Oklahoma Department of Corrections and is

subject to the medical policies promulgated by the Oklahoma Department of Corrections.

Oklahoma DOC OP-140147, Exhibit 5, is titled “Management of Gender Nonconforming

Inmates.” That policy states, in part, as follows:

       C. Hormonal Treatment (1) 1. Hormonal treatment of inmates with Gender Dysphoria
       may be undertaken only after all the following occurs:

               a. Diagnosis of Gender Dysphoria has been confirmed by a qualified mental
               health professional appointed by the Chief Mental Health Officer based on the
               diagnostic criteria of the most current version of the Diagnostic and Statistical
               Manual of Mental Disorders.
               b. A “Female to Male Hormonal Therapy Risk and Information Form”
               (Attachment B, attached) or “Male to Female Hormonal Therapy Risk and
               Information Form” (Attachment A, attached) is read, signed by the inmate and
               scanned into the inmate’s electronic health record.

       The Plaintiff’s medical records shows he did not meet the criteria established by the

Oklahoma Department of Corrections while he was confined at Davis Correctional Facility.
                                                                                             Page | 6
 6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 7 of 13



Plaintiff was evaluated by the designated Oklahoma DOC Mental Health Professional, Dr.

Patricia Jones, prior to being placed for confinement at Davis Correctional Facility.

       Regarding Johnson’s allegations that he was discriminated against and retaliated against

by unit staff including by Unit Manager Ernesto Martinez, Johnson did not file any grievances

related to these allegations. According to Unit Manager Martinez, he did not discriminate

against the Plaintiff; instead, Martinez put in separation papers related to an offender that the

Plaintiff had been fighting with. Later, Plaintiff did change his story – he and Porter had not

been fighting, they had simply been engaged in horse play. Unit Manager Martinez has denied

any allegation of discrimination. See affidavit of Unit Manager Martinez attached hereto as

Exhibit 6. Additionally, both the Unit Manager and the Grievance Coordinator have stated that

grievances are treated as private correspondence and as such, Unit Manager Martinez would not

have had any awareness of Johnson’s grievance filings and the content thereof. See Affidavits of

Terry Underwood (Exhibit 2) and Ernesto Martinez (Exhibit 6).

                               ADMINISTRATIVE REMEDIES

       An administrative remedies grievance policy is available for inmate use at Davis

Correctional Facility. As set forth above, Davis Correctional Facility is a private prison

contracted with the Oklahoma Department of Corrections for the housing of DOC inmates.

Administrative remedies are available to inmates at Davis Correctional Facility. Davis

Correctional Facility follows the Oklahoma DOC administrative remedies policy, DOC OP-

090124, attached hereto as Exhibit 7.

       The Oklahoma DOC administrative remedies policy first requires an inmate to attempt to

resolve any issue through informal resolution. This is done by the inmate submitting a Request

to Staff to the appropriate staff member. If the inmate is not satisfied with the response from the



                                                                                               Page | 7
 6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 8 of 13



staff member, he must then file a formal grievance, attaching to the grievance the Request to

Staff with the response from the staff member.

       Should the Plaintiff remain unsatisfied following the filing of the grievance, and the

grievance response, the final step directs an inmate to appeal the matter to the Oklahoma DOC’s

Administrative Review Authority and/or Chief Medical Officer. The ruling of the

administrative review authority or chief medical officer is final and concludes the administrative

remedy process for inmates within the jurisdiction of the Oklahoma Department of Corrections.

Only then will an Oklahoma DOC inmate have satisfied the exhaustion of internal

administrative remedies required by Oklahoma Statute, 57 O.S. § 564. See Exhibit 7, DOC OP-

090124, ¶VII, Appeal Process and Procedure.

Plaintiff Johnson’s use of the Administrative Remedies Process:

       Plaintiff Johnson’s Grievance Records are attached hereto as Exhibit 7. Mr. Johnson

filed the following grievances:

Grievance No. 2018-160

        Johnson submitted a Request to Staff (RTS) on or about May 22, 2018 to Ray Larimer,
the Health Services Administrator asking that his undergarments and cosmetics be approved.
That request was responded to on June 4, 2018 by Mr. Larimer noting that Johnson had not been
approved for the request. Johnson submitted Grievance No. 2018-160 on June 22, 2018. Under
action requested, Johnson wanted to be reimbursed the value of the items. The grievance was
returned unanswered on June 26, 2018 noting that property issues are not grievable to Oklahoma
DOC and must be submitted as outlined in policy 14-6. Plaintiff appealed that decision to the
Oklahoma Department of Corrections Administrative Review Authority. The appeal was
returned unanswered on July 24, 2018 noting that the appeal was received out of time. See
Exhibit 8, Pages 1-8.

Grievance No. 2018-166

       Johnson submitted Grievance No. 2018-166, with an RTS from June 6, 2018 that had
been submitted to and responded to by staff at an Oklahoma DOC facility. That RTS dealt with
a request to be diagnosed with the criteria of gender dysphoria and reinstate hormone treatment.
Grievance 2018-166 was submitted on July 5, 2018 and under action requested, Johnson asked to
be diagnosed with the correct criteria of Gender Dysphoria and reinstate hormone therapy. That
grievance was returned unanswered on July 5, 2018 noting that the grievance must include an
                                                                                            Page | 8
 6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 9 of 13



answered RTS from staff at Davis Correctional Facility. Johnson was additionally told to
discuss his diagnosis with his primary QMHP, and it was noted that had not been done. Johnson
was told to address the issue with Medical. And finally, Johnson was on grievance restriction
and had not included the proper documentation. Johnson appealed that decision to the Oklahoma
Department of Corrections Administrative Review Authority. The appeal was returned
unanswered on July 24, 2018, noting: (1) Inmate on Grievance Restriction and did not include
proper documentation; (2) Offender Johnson had failed to follow previous instructions and was
now out of time; and (3) the ARA office will not process incomplete/outdated appeal forms. See
Exhibit 8, Pages 9-15.

Grievance No. 2018-179

        Johnson submitted an RTS on or about July 1, 2018 to Ray Larimer, the Health Services
Administrator, asking for “Derma Daily with Aloe Vera.” That request was responded to on July
5, 2018 by Mr. Larimer noting that Johnson had no medical need for the product and could
purchase lotion from the commissary. Johnson submitted Grievance No. 2018-179 on this issue
on July 27, 2018. Under action requested, Johnson asked that the prescribed treatment be
reordered and continue to provide treatment. That grievance was returned unanswered on July
27, 2018 noting that the grievance was not specific as to the date/time, but it appeared he was out
of time and finally that he was on grievance restriction and he had not included the proper
documentation. Johnson did not appeal that decision to the Oklahoma Department of
Corrections Administrative Review Authority. See Exhibit 8, Pages 16-21.

Grievance No. 2019-38

       Johnson submitted an RTS on or about January 2, 2019 to Ray Larimer, the Health
Services Administrator asking to be properly examined by a doctor related to a lump in his anal
area. That request was responded to on January 7, 2019 by Mr. Larimer noting that Johnson had
not submitted a request for Health Services and needed to do so. Johnson submitted Grievance
No. 2019-38 on January 16, 2019. Under action requested, Johnson asked to be reimbursed the
co-pay or have an appointment set with the doctor for exam. That grievance was answered on
February 1, 2019 noting that Johnson said on December 31, 2018 that he received inadequate
medical care and wanted to be seen by a doctor. After an investigation of the matter by Ray
Larimer, Health Services Administrator, Johnson was the facility provider and the relief was
granted. See Exhibit 8, Pages 22-26.

Grievance No. 2019-46

         Johnson submitted an RTS on or about January 4, 2019 to the facility Laundry asking
listed state clothing to be replaced and that a laundry bag be provided. That request was
responded to on January 17, 2019. Johnson submitted Grievance No. 2019-38 on January 16,
2019. The action requested was that state issued clothing be replaced. That grievance was
returned unanswered on January 30, 2019 noting that property issues are not grievable to ODOC
and must be submitted as outlined in policy 14-6. Johnson did not appeal that decision to the
Oklahoma Department of Corrections Administrative Review Authority. See Exhibit 8, Pages
27-32.

                                                                                            Page | 9
 6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 10 of 13



Grievance No. 2019-102

         Johnson submitted an RTS on or about February 1, 2019 to Case Manager Taylor asking
to place non-associations on certain listed inmates. That request was responded to on February
18, 2019 noting that a PMI (Protective Measure Investigation) had been completed. Johnson
submitted Grievance No. 2019-102 on February 26, 2019. The action requested was to place
non-associations on 11 inmates listed. That grievance was answered on February 26, 2019
noting that Johnson requested that all 11 inmates he listed on his PMI have non-associations
placed on them. After an investigation of the matter by Shanna Taylor, Case Manager, she will
place non-associations on all the inmates he listed on his PMI, therefore his relief was granted.
Offender Johnson appealed that decision to the Oklahoma Department of Corrections
Administrative Review Authority. Upon review of the appeal, the DOC Administrative Review
Authority instructed DCF Review Authority to further investigate and to issue an amended
response. On June 12, 2019 the following amended response was issued: Decision: AMENDED
RESPONSE: Inmate Johnson requested that all 11 inmates he listed on his PMI have non-
associations placed on them. After further investigation of the matter by Shanna Taylor, Case
Manager it was determined that non-associations have been completed on ten of the inmates
listed. Inmate Kevin Hill will require further investigation. Inmate Johnson will have to provide
additional information for a non-association to be filed on I/M Kevin Hill. Inmate Johnson's
RELIEF IS PARTIALLY GRANTED. Offender Johnson did not further appeal that decision.
See Exhibit 8, Pages 33-38.

Grievance No. 2019-273

        Johnson submitted an RTS on or about June 18, 2019 to Dr. Sanders asking the doctor to
reinstate HRT (Hormone Replacement Therapy). That request was responded to on July 2, 2019
noting that during a psychologist evaluation Johnson did not meet the criteria for HRT. The
response further noted that an offender notification was sent on July 10, 2018 per Dr. Sanders.
Johnson submitted Grievance No. 2019-273 on July 8, 2019. Action requested was that HRT be
re-instated and that the correct criteria be used in a re-diagnosis. That grievance was answered on
July 16, 2019 noting that on June 6, 2019 Johnson sent a request to health services requesting to
meet with Dr. Sanders regarding why HRT (hormone replacement therapy) was stopped. After
further review of the matter, Ray Larimer, Health Services Administrator replied that Johnson
was evaluated by a DOC psychologist and did not meet the criteria for therapy and that
notification was sent to the inmate on July 10, 2018 therefore relief was denied. Offender
Johnson appealed that decision to the Oklahoma Department of Corrections Medical Services
Review Authority. That Appeal was answered on September 4, 2019 and relief was denied.
See Exhibit 8, Pages 39-47.




                                                                                           Page | 10
6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 11 of 13
6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 12 of 13
 6:19-cv-00269-RAW-SPS Document 31 Filed in ED/OK on 01/28/20 Page 13 of 13



                                     Certificate of Service

        I hereby certify that on January 28, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following
ECF registrants:


      I hereby certify that on January 28, 2020, I served the attached document by regular
US Mail on the following, who are not registered participants of the ECF System:


Lamone Johnson, DOC #744047
Oklahoma State Penitentiary
P.O. Box 97
McAlester, OK 74502-0097




                                              DARRELL L. MOORE




                                                                                            Page | 13
